Opinion issued August 30, 2012




                                    In The
                           Court of Appeals
                                   For The
                       First District of Texas
                                 ____________

                           NO. 01-12-00232-CV
                             ____________

                5700 THOUSAND OAKS, L.L.C., Appellant

                                      V.

           PRESTO MAINTENANCE SUPPLY, INC., Appellee


             On Appeal from County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 997493


                       MEMORANDUM OPINION
      This is an appeal from a judgment signed November 30, 2011. On April 17,

2012, the parties filed a joint agreed motion to dismiss the appeal in order to

effectuate a Rule 11 settlement agreement. See TEX. R. APP. P. 42.1(a)(2).

      The motion is granted, and the appeal is dismissed without prejudice. See

TEX. R. APP. P. 42.1(a)(2), 43.2(f). We dismiss any other pending motions as moot.

The Harris County Clerk is directed to return the Supersedeas Bond filed in the

above-captioned appeal or in Cause No. 997,493 to appellant, 5700 Thousand Oaks,

L.L.C. The Clerk of this Court is directed to issue mandate within 10 days of the

date of this opinion. See TEX. R. APP. P. 18.1.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         2